The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2014

                                   No. 04-13-00487-CR

                                  Elbert Lee SANDERS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                   From the 54th District Court, McLennan County, Texas
                               Trial Court No. 2012-327-C2
                         Honorable Matt Johnson, Judge Presiding


                                      ORDER

      The State’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court